Citation Nr: 9918545	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  99-08 791	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to July 
1945.  

This matter arises from an April 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the claimant service connection for the 
veteran's cause of death.  


FINDINGS OF FACT

1.  An initial Board decision has been made on the underlying 
claim for service connection for the cause of the veteran's 
death in April 1996; a notice of disagreement was received on 
or after November 18, 1988, as to that claim; and the 
attorney was retained in March 1997, not later than one year 
after the initial Board decision was rendered.  

2.  Past-due benefits are payable to the claimant as a result 
of the RO's grant of service connection for the cause of 
death.  

3.  The fee agreement signed by the claimant and her attorney 
in March 1997 satisfies the criteria by which attorney fees 
may be paid by the VA from past-due benefits.  

4.  Legal services involving the claim for service connection 
for the cause of death  were rendered by her attorney.
 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the claimant have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609 (1998).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the claimant in connection with the 
claim of service connection for the cause of death is 
presumed to be reasonable and may be paid from past-due 
benefits resulting from the RO's decision of April 19, 1999.  
38 U.S.C.A. §§ 5904, 5905 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 1996 decision, the Board denied the claimant's 
application for service connection for the veteran's cause of 
death.  The claimant appealed this denial to the U. S. Court 
of Appeals for Veterans Claims ("Court").  The parties 
filed a joint motion for remand and for stay of further 
proceedings and, in March 1997, the Court granted the motion 
and issued an order vacating the Board's decision and 
remanding the claim to the Board for additional adjudication.  
The case was returned to the Board, and in October 1997, the 
Board remanded the case to the RO.  The RO reviewed the 
evidence and in an April 1999 rating decision, awarded the 
claimant service connection for the veteran's cause of death.  
This rating decision carried with it an award of past-due 
benefits to the claimant.  

Of record is a March 1997 fee agreement executed by the 
claimant and her attorney.  It provides for payment of 20 
percent of any past due payments awarded by the VA to the 
claimant, subject to offset of any EAJA fees awarded.  The 
scope of representation encompasses the claimant's claim for 
service connection for the veteran's cause of death.  This 
agreement was received at the Board in April 1997.  

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  Initially, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved.  A fee may not be charged for legal 
services performed before such date.  Also, the Notice of 
Disagreement which preceded the Board's decision with respect 
to the issue, or issues, involved must have been received by 
the agency of original jurisdiction on or after November 18, 
1988.  Finally, the attorney must have been retained not 
later than one year following the date that the decision by 
the Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904 (c)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).  

In the present case, there exists an April 1996 Board 
decision denying service connection for the veteran's cause 
of death.  The appeal leading up to this decision was 
initiated by a notice of disagreement received at the RO in  
November 1992.  These facts satisfy the 38 C.F.R. § 20.609(c) 
requirements of a prior final Board decision initiated by a 
notice of disagreement filed on or after November 18, 1988.  

Regarding the fee agreement itself, it provides for payment 
of 20 percent of any past-due payments awarded by the VA to 
the claimant, subject to an unspecified offset of any EAJA 
fees awarded.  Such an agreement is presumed to be reasonable 
under the law.  38 C.F.R. § 20.609(f) (1998).  

Finally, the law states that the attorney must be retained 
not later than one year following the date that the decision 
by the Board with respect to the issue, or issues, involved 
was promulgated.  38 C.F.R. § 20.609(c) (1998).  The attorney 
fees agreement was executed in March 1997 and filed with the 
Board in April 1997.  This evidence is sufficient to 
demonstrate that the attorney was retained within a year of 
the final April 1996 Board decision.  

Accordingly, all requirements of 38 U.S.C.A. § 5904 and 38 
C.F.R. § 20.609 have been met, and the attorney is entitled 
to reasonable fees for his efforts on behalf of the claimant 
and her claim for service connection for the veteran's cause 
of death.  

In pursuing the claimant's appeal, the attorney has been 
awarded EAJA fees.  Under the EAJA, certain prevailing 
parties in litigation against the United States government 
may recover attorney fees at statutory rates unless the 
government's position in the litigation was substantially 
justified.  See 28 U.S.C.A. § 2412 (d) (1)(A) (1988).  The 
Federal Courts Administration Act of 1992 (FCAA) made EAJA 
applicable to VA adjudicative actions by including the U. S. 
Court of Appeals for Veterans Claims (Court) within the 
definition of "court" in 28 U.S.C.A. § 2412 (d) (2) (f).  
EAJA fees awarded where the attorney was paid by fee 
agreement go first to reimburse the appellant the amount paid 
to the attorney pursuant to that fee agreement.  See § 506(c) 
(FCAA), Pub. L. No. 102-572, § 506(c), 106, Stat. 4506, 4513 
(1992) (where claimant's attorney receives fees for same work 
under both 38 U.S.C. § 5904 and section 2412(d), claimant's 
attorney refunds to claimant amount of smaller fee); Curtis 
v. Brown, 8 Vet. App. 104, 108 (1995); see also Wingo v. 
West, 11 Vet. App. 307, 312-13 (1998); Gaines (Jerry) v. 
West, 11 Vet. App. 113, 114 (1998); Shaw v. Gober, 10 Vet. 
App. 498, 503-04 (1997). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998); VAOGCPREC 12-97 (March 26, 1997).  The award under 
§ 5904(b) allows the claimant's attorney to collect his fee 
out of the claimant's past-due benefits, while the EAJA award 
is paid by the Government to the claimant to defray the cost 
of legal services.  See Curtis, 8 Vet. App. at 108-9, and 
Russell v. Sullivan, 930 F.2nd 1443, 1446 (9th Cir. 1991).  
The EAJA award therefore serves as a reimbursement to the 
claimant for fees paid of the past-due disability benefits.  
Accordingly, the claimant's attorney is permitted to seek 
recovery of attorney's fees under both 38 U.S.C.A. § 5904 and 
28 U.S.C.A. § 2412.  However, the attorney may keep only the 
larger of the fees recovered, in this case a percentage of 
the past-due benefits, and must offset the amount of the EAJA 
award in accordance with § 506(c) of the FCAA.  The Board 
does not have the direct authority to order the claimant's 
attorney to perform this action.  However, not to do so would 
be a violation of both professional conduct and 38 U.S.C.A. 
§ 5905 (West 1991 & Supp. 1998).  

The RO decision resulting in the payment of past-due benefits 
was entered on April 19, 1999, and, in that decision, the RO 
established an effective date of July 18, 1992, for the 
commencement in benefit payments resulting from a grant of 
service connection.  38 U.S.C.A. § 5110(d)(1) (West 1991 & 
Supp. 1998).  Therefore, the period of past-due benefits for 
purposes of calculating attorney fees begins on August 1, 
1992, since this is the first day of the following month, as 
is provided under 38 U.S.C.A. § 5111 (a) (West 1991 & Supp. 
1998).   The ending date for the period of past due benefits 
is April 19, 1999, the date of the RO's decision.



ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20% of any past-due benefits awarded the claimant 
pursuant to the RO's April 1999 rating decision granting 
service connection for the cause of death, for the period 
from August 1, 1992, through April 19, 1999.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


